Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15,16, and 21 are objected to because of the following informalities:  they depend from claim 14 (which is cancelled).  For the purposes of this Action, Claims 15 and 16 are considered to depend from Claim 1.  Further, Claim 21 depends from a cancelled claim. As it is the only method claim, it is unclear from where it should depend. Appropriate correction is required.  
Claim Rejections - 35 USC § 112
Claims 3, 8,21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “the traction means” lacks prior antecedent basis.
In claim 8, the word “preferably” makes it unclear as to whether or not the feature is being positively recited.
The subject matter of claim 21 lacks prior antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,15  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zanotti (IDS Foreign Ref. 1).  Zanotti shows a rack (1) for receiving fattening poultry cages (2), comprising: a frame construction (1; 10), and  a plurality of levels (5, 8), each level being provided for receiving a plurality of fattening poultry cages (2 in figure 8) arranged one behind the other along the longitudinal extent of the rack, wherein at least one conveying means (El, E2) conveys the cages (2) located in the rack (1) to and/or away from a removal point (H) arranged at one end of the rack (1) (see paragraph [0039]; claims 13 and 14).  Zanotti further shows  a floor (2 in figure 3), two side walls (2 in figure 3),  a front wall (2 in figure 3) and a rear wall (2 in figure 3), wherein a coupling element (claims 13 and 14 describe the extraction and return of the cages using extraction units, and so the cages implicitly have releasable coupling elements) is designed so as to releasably couple the cage (2) to a conveying means (El, E2) of the rack (1) (see paragraphs [0011], [0037] and [0039]; claims 13 and 14; .
Claim(s) 1,7, 10,15  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Livingston (6612918).  Livingston shows a rack capable of receiving fattening poultry cages (300), comprising: a frame construction and  a plurality of levels, each level being provided capable of receiving a plurality of fattening poultry cages (fig 2) arranged one behind the other along the longitudinal extent of the rack, wherein at least one conveying means (105-107,122) conveys the cages  located in the rack  to and/or away from a removal point arranged at one end of the rack.  Livingston further shows  a floor (2 in figure 3), two side walls,  a front wall, and a rear wall (figure 3b), wherein a coupling element is designed so as to releasably couple the cage to a conveying means of the rack (column 29); wherein the fattening poultry cage is also capable of rearing fattening poultry; and wherein a fork lift system including fork tubes 302 at the base of the cages 300 is provided for removing the cages.

Claim(s) 1,5,7, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DeSmit (4036177).  DeSmit shows a rack for receiving a plurality fattening poultry cages, comprising: a frame construction and a plurality of levels for each receiving a plurality of fattening poultry cages arranged one behind the other along a longitudinal extension of the rack wherein at least one conveying means transports the cages located in the rack toward and away from an unloading point arranged at an end of the rack (see 12, 18, 64 and 74 in figures 2 and 5; claim 1). 

Claim(s) 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuhlmann (5570657).  Kuhlmann disclose (col. 1, lines 6-10) wherein once fattened poultry reach a final weight they are removed from fattening cages and transported to slaughter houses. 

Allowable Subject Matter
Claims 2,4,6 ,9,11,12,16-18 (claims 16-18 are considered to depend from claim 1) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of poultry handling systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644